                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 DELTA INDUSTRIAL SERVICES, INC.,                   Case No. 18‐CV‐3203 (PJS/SER)
 d/b/a Delta ModTech,

              Plaintiff,

 v.

 KOLLMORGEN CORPORATION,

              Defendant.                                        ORDER

 KOLLMORGEN CORPORATION,

              Third‐Party Plaintiff,

 v.

 KAMAN AUTOMATION, INC.,

              Third‐Party Defendant.



      Jerome D. Feriancek, TRIAL GROUP NORTH, PLLP, for third‐party plaintiff.

      Robert T. Rhoad and Jason C. Lynch, NICHOLS LIU LLP, for third‐party
      defendant.

      Plaintiff Delta Industrial Services, Inc. (“Delta”) brought this action against

defendants Kollmorgen Corporation (“Kollmorgen”) and Kaman Automation, Inc.

(“Kaman”), alleging that defendants failed to deliver actuators in accordance with their

contractual obligations. Delta later voluntarily dismissed its claims against Kaman.

ECF No. 27. Kollmorgen then filed a third‐party complaint against Kaman, alleging
breach of contract and negligence and seeking contribution or indemnity “for any sums

adjudged against it in favor of” Delta. ECF No. 42 at 3 (prayer for relief).

       This matter is before the Court on Kaman’s motion to compel arbitration or,

alternatively, to dismiss Kollmorgen’s third‐party complaint. For the reasons that

follow, the Court grants the motion in part and dismisses Kollmorgen’s third‐party

complaint for failure to state a claim.

       In July 2017, Kollmorgen and Kaman entered into a “North America Distribution

Agreement” under which Kollmorgen appointed Kaman as an authorized distributor of

Kollmorgen products. Ames Decl. Ex. 1 (“Agreement”). The Agreement includes a

clause requiring the parties to arbitrate “[a]ny dispute, controversy or claim arising out

of or relating to this Agreement . . . .” Agreement § 8.2. The Agreement also includes a

clause requiring Kaman to indemnify Kollmorgen against any liability that Kollmorgen

may incur as a result of Kaman’s wrongful acts or omissions. Agreement § 8.7.

       Kollmorgen does not dispute that, when Kaman sold the allegedly defective

actuators to Delta, Kaman was acting in its capacity as an authorized Kollmorgen

distributor in accordance with the Agreement. In other words, there is no dispute that

the Agreement governed the parties’ underlying conduct in this case. And as the

Agreement is the obvious source of any indemnification rights Kollmorgen may have




                                            -2-
against Kaman, it is equally obvious that any claim based on those rights would be

subject to the Agreement’s arbitration clause.

       Oddly, though, Kollmorgen’s third‐party complaint does not even mention the

indemnification clause in the Agreement. In other words, Kollmorgen does not argue

that, if Kollmorgen is held liable to Delta, Kaman will then be obligated to indemnify

Kollmorgen under the Agreement. Instead, Kollmorgen argues only that Kaman—and

not Kollmorgen—is liable to Delta. As Kaman points out—and as this Court and other

courts have explained on countless occasions—this is not a proper third‐party claim

under Fed. R. Civ. P. 14(a):

              A defendant may not use Rule 14 to implead a third‐party
              defendant who may have liability to the plaintiff instead of
              the defendant or in addition to the defendant. Rather, a
              defendant may use Rule 14 to implead a third‐party
              defendant only if that third party will be liable to the
              defendant if the defendant is found liable to the plaintiff.
              Moreover, the liability of the third‐party defendant to the
              defendant must be contingent on the defendant being held
              liable to the plaintiff . . . .

United States v. Bailey, 516 F. Supp. 2d 998, 1020 (D. Minn. 2007), affʹd, 571 F.3d 791 (8th

Cir. 2009); see also Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 368 n.3 (1978)

(“Under Rule 14(a), a third‐party defendant may not be impleaded merely because he

may be liable to the plaintiff.”). Kollmorgen’s third‐party complaint is not only

procedurally improper, but, as a substantive matter, it fails to state a claim under state



                                             -3-
law for contribution or indemnity. See Carr v. Home Ins. Co., 463 S.E.2d 457, 458 (Va.

1995) (“Equitable indemnification arises when a party without personal fault, is

nevertheless legally liable for damages caused by the negligence of another.”); Brown v.

Hargraves, 96 S.E.2d 788, 791 (Va. 1957) (defining “contribution” as “an equity which

arises when one of several parties liable on a common debt discharges the obligation for

the benefit of all”).1

       Even if Kollmorgen’s complaint can be read to assert that Kaman will be liable to

indemnify it for any liability that it may have to Delta, Kollmorgen fails to identify any

basis for such derivative liability on Kaman’s part. Again, Kollmorgen has

indemnification rights under the Agreement, but Kollmorgen does not rely on those

rights—presumably because such a claim would have to be arbitrated.2 By attempting

to plead around its obligation to arbitrate, however, Kollmorgen has left itself without

any legal basis for any claim that Kaman is obligated to indemnify it.




       1
       The Agreement provides that it is to be construed and enforced under Virginia
law. Agreement § 8.1. Minnesota law regarding the doctrines of contribution and
indemnity does not differ from that of Virginia. See In re Individual 35W Bridge Litig., 806
N.W.2d 811, 815 (Minn. 2011) (contribution); Olson v. Blesener, 633 N.W.2d 544, 546
(Minn. Ct. App. 2001) (indemnity).
       2
        Given the breadth of the arbitration clause, it is likely that Kollmorgen’s third‐
party claim would be subject to arbitration even if it was based on something other than
the Agreement. As Kollmorgen has failed to state a claim, however, the Court need not
address that issue.

                                            -4-
      Because Kollmorgen’s third‐party complaint plainly fails to state a claim upon

which relief can be granted, the Court grants Kaman’s motion to dismiss.

                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

      1.     Third‐party defendant’s motion to dismiss or compel arbitration [ECF

             No. 47] is GRANTED IN PART.

      2.     Third‐party plaintiff’s third‐party complaint [ECF No. 42] is DISMISSED

             WITHOUT PREJUDICE.


 Dated: August 2, 2019                       s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                           -5-
